Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 20-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2011-0259630 A1) in view of Savignac et al. (US 2007/0195505 A1) and Sanada (JP 2002368041).

 	Pertaining to claim 1, Park discloses A memory sub-system (see figs. 1-7) comprising: a printed circuit board (1, fig. 3) comprising: an outer layer that comprises a first exterior surface (see fig. 7); and a set of embedded spaces (see fig. 7), each embedded space having a second exterior surface (embedded spaces between the component 80 and the insulation layer on both sides, see fig. 7), that is positioned closer to a center of the printed circuit board (1) than the first exterior surface (see fig. 7), and a set of components (see paragraph [0040]) disposed on the printed circuit board (1) at the set of embedded spaces (see fig. 7).
 	But, Park does not explicitly teach the set of components comprising: a set of memory devices for storing data from a host system; and a memory sub-system controller operatively coupled to the set of memory devices, the memory sub-system controller enabling data transfer between the set of memory devices and the host system.  Park also fails to disclose at least one component of the set of components having a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board. 
 	However, Savignac et al. teaches the set of components comprising: a set of memory devices for storing data from a host system (see paragraph [0041]; and a memory sub-system controller operatively coupled to the set of memory devices, the memory sub-system controller enabling data transfer between the set of memory devices and the host system, (a memory module recess 19 in which a memory module stack 14 is provided” and “ a buffer module recess 22 in which the buffer module 3 is “countersunk” is provided in the printed circuit board 1”). Sanada also teaches at least one component of the set of components having a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board (see paragraph [0004]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a set of memory devices for storing data from a host system; and a memory sub-system controller operatively coupled to the set of memory devices, the memory sub-system controller enabling data transfer between the set of memory devices and the host system in the device of Park based on the teachings of  Savignac et al and to provide at least one component of the set of components having a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board in the device of Park based on the teachings of Sanada. The motivation can be to provides a memory module device with performance data that is improved compared to conventional memory modules. (Summary of Invention). The motivation to provide a member for controlling thermal expansion of an electronic component in which difference of thermal expansion can be minimized between an electronic component and a printed board.

 	Pertaining to claim 3, Park as modified by Savignac et al. further discloses, wherein a first component of the set of components is disposed on the printed circuit board (1 of Savignac et al.) at a first embedded space of the set of embedded spaces (see fig. 6), and wherein the first component is disposed at the first embedded space by solder that couples a first side of the first component to the second exterior surface of the first embedded space (see paragraph [0041]: and figure 6 “The memory module stack 14 is composed of an alternating sequence of memory modules 2 and of soldered connections 7” of Savignac et al.).
  
 	Pertaining to claim 4, Park as modified by Savignac et al. further discloses, wherein a first component of the set of components is disposed on the printed circuit board at a first embedded space of the set of embedded spaces, wherein a first side of the first component couples to the second exterior surface of the first embedded space, and wherein dimensions of the first embedded space allows for the first embedded space to receive the first side of the first component, (see paragraph [0041]: and figure 6 “The memory module stack 14 is composed of an alternating sequence of memory modules 2 and of soldered connections 7” of Savignac et al.).

 	Pertaining to claim 5, Park as modified by Savignac et al. further discloses, wherein a first component of the set of components (see paragraph [0041], see fig. 6) is disposed on the printed circuit board (1 of Savignac et al.) at a first embedded space of the set of embedded spaces (see fig. 6 of Savignac et al.), and wherein a depth of the second exterior surface of the first embedded space (see fig. 6), relative to the first exterior surface, is sufficient to embed a set of interconnects of the first component into the outer layer. (The memory module recess 19 is covered 11 so that the memory modules 2 are shielded from the surroundings” of Savignac et al.).
 
 	Pertaining to claim 6, Park as modified by Savignac et al. further discloses, wherein a first component of the set of components (see fig. 6 of Savignac et al.) is disposed on the printed circuit board (1 of Savignac et al.) at a first embedded space of the set of embedded spaces (see paragraph [0041], see fig. 6), and wherein a depth of the second exterior surface of the first embedded space, relative to the first exterior surface, is sufficient to embed an outer package the first component into the outer layer (The memory module recess 19 is covered 11 so that the memory modules 2 are shielded from the surroundings” of Savignac et al.).

 	Pertaining to claim 7, Park as modified by Savignac et al. further discloses, wherein at least one component of the set of components comprises a surface-mounted integrated circuit package (see paragraph [0006]: “it is possible to provide the memory module stack on the surface of the printed circuit board” of Savignac et al.).
 	
 	Pertaining to claim 8, Park as modified by Savignac et al. further discloses, wherein the printed circuit board conforms with at least one of a solid-state drive (SSD) M.2 form factor or a solid- state drive (SSD) U.2 form factor, (A memory module device comprising: a printed circuit board; a plurality of memory modules; a buffer module” of Savignac et al.).  

 	Pertaining to claim 9, Park as modified by Savignac et al. further discloses, wherein the set of memory devices comprises at least one of NAND-based memory device or a dynamic random access memory (DRAM) device, (A memory module device comprising: a printed circuit board; a plurality of memory modules; a buffer module” of Savignac et al.).

 	Pertaining to claims 10 and 11, Park as modified by Savignac et al. further discloses, wherein the printed circuit board comprises at least one route disposed below at least one embedded space of the set of embedded spaces, wherein the printed circuit board comprises a single-sided printed circuit board, (see paragraph [0041]; and figure 6: (The contacts 20 are each connected to line planes 21 which are each arranged one on top of the other and either extend onto the underside of the printed circuit board 1 to ball-grid memory module contacts 13 or to connections 5 for making contact  with the buffer module 3, i.e. are electrically connected thereto” of Savignac et al.).

 	Pertaining to claim 20, Park discloses comprising: a printed circuit board (1, see fig. 3) comprising: an outer layer that comprises a first exterior surface (see fig. 7); and a set of embedded spaces (see fig. 7), each embedded space having a second exterior surface that is positioned closer to a center of the printed circuit board (1) than the first exterior surface (see fig. 7); and a set of components (see paragraph [0040]) disposed on the printed circuit board (1) at the set of embedded spaces (see fig. 7), the set of components (see paragraph [0040]) comprising: 
 	But, Park does not explicitly teach the set of components comprising: a set of memory devices for storing data from a host system; and a memory sub-system controller operatively coupled to the set of memory devices, the memory sub-system controller enabling data transfer between the set of memory devices and the host system.  Park also fails to disclose at least one component of the set of components having a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board. 
 	However, Savignac et al. teaches the set of components comprising: a set of memory devices for storing data from a host system (see paragraph [0041]; and a memory sub-system controller operatively coupled to the set of memory devices, the memory sub-system controller enabling data transfer between the set of memory devices and the host system, (a memory module recess 19 in which a memory module stack 14 is provided” and “ a buffer module recess 22 in which the buffer module 3 is “countersunk” is provided in the printed circuit board 1”). Sanada also teaches at least one component of the set of components having a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board (see paragraph [0004]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a set of memory devices for storing data from a host system; and a memory sub-system controller operatively coupled to the set of memory devices, the memory sub-system controller enabling data transfer between the set of memory devices and the host system in the device of Park based on the teachings of  Savignac et al and to provide at least one component of the set of components having a first coefficient of thermal expansion that is lower than a second coefficient of thermal expansion of the printed circuit board in the device of Park based on the teachings of Sanada. The motivation can be to provides a memory module device with performance data that is improved compared to conventional memory modules. (Summary of Invention). The motivation to provide a member for controlling thermal expansion of an electronic component in which difference of thermal expansion can be minimized between an electronic component and a printed board.

 	Pertaining to claim 21, Park as modified by Savignac et al. further discloses, wherein a first memory device of the set of memory device is disposed on the printed circuit board at a first embedded space of the set of embedded spaces, wherein a first side of the first memory device couples to the second exterior surface of the first embedded space, and wherein dimensions of the first embedded space allows for the first embedded space to receive the first side of the first memory device, (see paragraph [0041]: and figure 6 “The memory module stack 14 is composed of an alternating sequence of memory modules 2 and of soldered connections 7” of Savignac et al.).

 	Pertaining to claim 22, Park as modified by Savignac et al. further discloses, wherein a first memory device of the set of memory device (see paragraph [0041], see fig. 6) is disposed on the printed circuit board (1 of Savignac et al.) at a first embedded space of the set of embedded spaces (see fig. 6 of Savignac et al.), and wherein a depth of the second exterior surface of the first embedded space (see fig. 6), relative to the first exterior surface, is sufficient to embed a set of interconnects of the first into the memory device outer layer. (The memory module recess 19 is covered 11 so that the memory modules 2 are shielded from the surroundings” of Savignac et al.).
 
 	Pertaining to claim 23, Park as modified by Savignac et al. further discloses, wherein a first memory device of the set of components (see fig. 6 of Savignac et al.) is disposed on the printed circuit board (1 of Savignac et al.) at a first embedded space of the set of embedded spaces (see paragraph [0041], see fig. 6), and wherein a depth of the second exterior surface of the first embedded space, relative to the first exterior surface, is sufficient to embed an outer package the first memory device into the outer layer (The memory module recess 19 is covered 11 so that the memory modules 2 are shielded from the surroundings” of Savignac et al.).

 	Pertaining to claim 24, Park as modified by Savignac et al. further discloses, wherein at least one memory device comprises a surface-mounted integrated circuit package (see paragraph [0006]: “it is possible to provide the memory module stack on the surface of the printed circuit board” of Savignac et al.).

 	Pertaining to claim 25, Park as modified by Savignac et al. further discloses, wherein the set of memory devices comprises at least one of NAND-based memory device or a dynamic random-access memory (DRAM) device, (A memory module device comprising: a printed circuit board; a plurality of memory modules; a buffer module” of Savignac et al.).

 	
 	Pertaining to claim 26, Park as modified by Savignac et al. further discloses, wherein the printed circuit board comprises at least one route disposed below at least one embedded space of the set of embedded spaces, wherein the printed circuit board comprises a single-sided printed circuit board, (see paragraph [0041]; and figure 6: (The contacts 20 are each connected to line planes 21 which are each arranged one on top of the other and either extend onto the underside of the printed circuit board 1 to ball-grid memory module contacts 13 or to connections 5 for making contact  with the buffer module 3, i.e. are electrically connected thereto” of Savignac et al.).

 	Pertaining to claim 27, Park as modified by Savignac et al. further discloses, wherein the printed circuit board conforms with at least one of a solid-state drive (SSD) M.2 form factor or a solid- state drive (SSD) U.2 form factor, (A memory module device comprising: a printed circuit board; a plurality of memory modules; a buffer module” of Savignac et al.).  

 	Response to Arguments
3.         Applicant's arguments with respect to claims 1-11 and 20-27 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848